Title: From John Adams to the Marquis de Lafayette, 10 March 1782
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Amsterdam march 10. 1782
My dear General

The Proceedings, of late in the British Parliament, I think abundantly prove, that the British Troops will evacuate N. York and Charlestown, and go to Quebeck Hallifax and the West India Islands provided they can escape in the Course of the ensuing Summer.
It cannot be a Question, with any Sensible Man, whether it will cost most Time, Blood and Treasure to France and Spain to take them all Prisoners, where they now are, or to fight them in detail in the West India Islands. No Man knows better than you what is necessary, in order to Strike this Sublime Stroke and thus finish the War, viz a Superiour Fleet, and a good sum of Money.
The Prov. of Friesland has taken the Resolution to acknowledge the Sovereignty of the United States of America, and to give Audi­ence to their Minister, and have communicated to the States General. Holland has committed the same subject to the Comee. for great affairs, and the Body of Nobles and all the Cities have it under deliberation. Guelderland, Zealand and Overijssel too have taken the Resolution of Friesland into Consideration.

With great Affection and Esteem, I have &c

